                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00314-GCM
 VIPER PUBLISHING, LLC,

                Plaintiff,

    v.                                                         ORDER

 HOWARD BAILEY JR.,

                Defendant.


         THIS MATTER comes before the Court sua sponte. The trial in this matter, which is

currently set for May 10, 2021, is hereby continued.

         The trial is hereby RESET to May 17, 2021, beginning at 10:00 AM in the Charles R.

Jonas Federal Building, 401 W. Trade St. Charlotte, NC 28202 before Senior Judge Graham C.

Mullen.

         SO ORDERED.

                                      Signed: March 19, 2021




          Case 3:17-cv-00314-GCM Document 132 Filed 03/19/21 Page 1 of 1
